UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6672



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHERMAN DARRELL PAYNE-EL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CR-78-24-Y, CA-99-2852-Y)


Submitted:   July 27, 2000                 Decided:   August 7, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherman Darrell Payne-El, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sherman Payne-El seeks to appeal the district court’s order

denying relief on his petition for a writ of error coram nobis.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. See United States v. Payne-El, Nos. CR-78-24-Y; CA-99-2852-

Y (D. Md. Mar. 9, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2